Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation of application 15/858789 issued as PN 11244808. Claims 1-18 are being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11244808. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The only difference between the instant application and the allowed patent is that in the instant application the monopole antennas are not tapered. This however is not a non-obvious difference since there is no limit on the degree of taper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru Kasai (US 20090159214) in view of Fujii et al (US 2009/0035945). 
Regarding the claims including the ones not specifically mentioned below, Shigeru Kasai discloses a plasma reactor comprising, a chamber body having an interior space that provides a plasma chamber (Fig 1); a process gas distribution system to deliver a processing gas to the plasma chamber (27), a work piece support to hold a work piece (11); and an antenna array comprising a plurality of antennas (40). The antennas are perpendicular to the conducting surface of the chamber. Shigeru Kasai discloses that the slot antennas 73 could be replaced by monopole antennas (Para [0094]). Shigeru Kasai does not explicitly disclose monopole antennas extending through the ceiling and partially into the plasma chamber. 
One of ordinary skill in the art would understand that monopole antenna does not have to be disposed behind a dielectric as disclosed by Fujii et al also. Fujii et al disclose several configurations in which a monopole antenna is used to generate local plasma generated at the tip of the rod shaped elongated antenna. The antenna is disposed perpendicular to a conductive surface and extended in the perpendicular direction.
Fuji et al disclose that this local plasma is advantageous in that processing is localized and no damage occurs on unwanted surface (Para 376). The physical configuration is disclosed in several figures including (Fig 2(b), 21-31). Since the plasma is localized at the tip the antenna could be placed vertically and close to substrate as required in the claim. 
It would have been obvious for one of ordinary skill in the art at the time of invention to replace the antenna array of Shigeru Kasai by the monopole antenna configuration taught by Fujii et al for the advantage of precision controlled localized plasma.
Regarding the limitation “wherein each monopole antenna of the plurality of monopole antennas is surrounded by an insulative sheath that extends from the planar bottom surface to a tip of the monopole antenna and covers the tip of the monopole antenna” in claims 1 and 23, it is noted that Fuji et al disclose insulation on the entire monopole including the tip in Fig 30(b) at 91 and also described in para 416.
Fujii et al disclose local plasma corresponding to the area of tip of the monopole antenna and its length (See Fig 2(b), 25(b) and 34(b)). It would therefore be obvious that by controlling its extension one could control the shape of the local plasma and control uniformity across the substrate.  Therefore, having extended equally or unequally for uniformity would be obvious.
Regarding claim 5 flange is disclosed above each monopole (See Fig 21(b) and others).
Antenna is disposed on conductive surface (82) insulated by insulation (83).
Further,  degree of extension would depend upon optimization. Number of monopole configurations teach effect of extension and tip size on the shape and size of local plasma.
Regarding claim 12 ceramic or quartz was well known insulator. Ceramic insulator is disclosed (Para 416).
Regarding claim 15, since Shigeru Kasai in view of Fujii et al would require large number of monopole antennas in the array over a circular substrate, they would fall in to a corresponding hexagonal configuration.
Claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Shigeru Kasai (20090159214) in view Fujii et al US 2009/0035945) as applied to claim l and further in view of Lubomirsky et al 20140227881.
Shigeru Kasai in view of Fujii et al do not explicitly disclose an array of monopole antenna as being hexagonal.
Lubomirsky et al disclose a hexagonal pattern of gas injectors (Fig 3A and B) to cover the whole process area.
Therefore, it would have been obvious to have this injector pattern to cover the whole process area. Regarding monopoles since it was found obvious that monopoles will alternate the injectors they would of necessity occupy the same hexagonal pattern space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 20110027454 discloses monopole antenna exposed to plasma. The antenna could be enclosed in insulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716